Per Curiam.
The plaintiffs sued to recover for services allegedly rendered the defendant as the result of their employment by the defendant’s husband, a Chicago attorney. None of the plaintiffs had been employed directly by the defendant, nor had they had any oral or written communication with her. There was no evidence from which it could be found that the husband had any authority to employ the plaintiffs on account of the defendant or to obligate her to compensate the plaintiffs.
The defendant assigned as error that certain findings were made without supporting evidence. The plaintiffs have not filed, in appendices to their *734briefs, evidence to support the challenged findings. See Cushing v. Salmon, 148 Conn. 631, 632, 173 A.2d 543; Engelke v. Wheatley, 148 Conn. 398, 411, 171 A.2d 402. Consequently those findings must be deleted. Without them, the conclusions of the court are unsupported.
There is error in both cases, the judgments are set aside and the cases are remanded with direction to render judgments for the defendant.